WHITE}, J.
The Court is of opinion, and doth decide, that that part of the said Indictment wherein mention is -'made of the warrant sued out by Adam Hickman against Joseph Fettro, ought to be taken as describing the said warrant by its general import, effect, and substance; and, therefore, that the warrant given in evidence to the jury being variant from the said description, was not admissible evidence under the said Indictment. This being decisive of the Case, it is not de'enied necessary to give an opinion on the other q u estion s'f ad j our.n ed.